     Case 2:20-cv-05469-SK Document 19 Filed 03/01/21 Page 1 of 1 Page ID #:624




 1    Troy D. Monge, Esq.
      Law Offices of Martin Taller, APC
 2    2300 E. Katella Ave, Suite 440
 3    ANAHEIM, CALIFORNIA 92806
      TELEPHONE (714) 385-8100
 4
      FACSIMILE (714) 385-8123
 5    troymonge@hotmail.com
 6
      Attorney Bar #217035
 7    Attorneys for Veronica Tran
 8
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
      VERONICA TRAN,                           )   No. 2:20-cv-05469-SK
12                                             )
13            Plaintiff,                       )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
14                   v.                        )   ATTORNEY FEES AND COSTS
15                                             )
      ANDREW SAUL,                             )
16
      Commissioner of Social Security,         )
17                                             )
18            Defendant.                       )
                                               )
19
              Based upon the parties’ Stipulation for Award and Payment of Attorney
20
      Fees:
21
              IT IS ORDERED that the Commissioner shall pay attorney fees and
22
      expenses the amount of TWO THOUSAND ONE HUNDRED DOLLARS and NO
23
      CENTS ($2,100.00), and costs under 28 U.S.C. § 1920 in the amount of FOUR
24
      HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C. §§ 2412(d), 1920,
25
      subject to the terms of the above-referenced Stipulation.
26    Dated: March 1, 2021
27                               __________________________________________
                                 THE HONORABLE STEVE KIM
28
                                 UNITED STATES MAGISTRATE JUDGE


                                               1
